Citation Nr: 1400503	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  04-06 141	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from March 1943 to December 1945 and died in July 2002.  The appellant is his surviving spouse.

This matter initially came to the Board of Veteran's Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, denied service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).

In April 2006, the appellant was scheduled to testify during a hearing at the RO before a Veterans Law Judge but cancelled the hearing and did not request that it be rescheduled.  

In May 2007, September 2009, November 2011, and August 2012, the Board remanded the appellant's case to the RO via the Appeals Management Center (AMC) in Washington, D.C..  In a September 2009 decision, the Board denied entitlement to DIC under 38 U.S.C.A. § 1318.

In June 2013, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 (2013).  A VHA medical opinion was rendered in August 2013 with a clarifying opinion rendered in November 2013.  In November 2013, the appellant was given an opportunity to present additional argument.  Her service representative presented further written argument on the appellant's behalf. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2002 at the age of 78.  cause of his death was complications of lung cancer.  

2.  At the time of the Veteran's death, service connection was in effect for residuals of a shell fragment wound of the left leg, evaluated as 20 percent disabling, and residuals of rheumatic fever, assigned a noncompensable disability evaluation.

3.  Lung cancer was not present in service, did not manifest within one year after discharge, and is not related to service.

4.  The Veteran's service-connected shell fragment wound of the left leg and rheumatic fever did not cause or contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In October 2002, February 2005, March 2006, May 2008, and January 2011 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 51039a ) (West 2002 & Supp. 2013) and 38 C.F.R. § 3/159(b) (2013).  The AOJ notified the appellant of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the March 2006 letter, the appellant was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice. 

Although no one letter specifically addresses the criteria set forth in Hupp, the AOJ's 2002, 2005, 2006, 2008, and 2011 letters, in the aggregate, properly notified the appellant of how to substantiate her DIC claim.  Given that her primary contentions rest on her belief that the Veteran's service-connected residuals of rheumatic fever caused or contributed to his death, and that she submitted private medical evidence and numerous written statements in support of her contentions, it cannot be reasonably said that she was unaware of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  

The United States Supreme Court has held that an error in notice pursuant to the Veterans Claims Assistance Act (VCAA) should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not asserted or demonstrated any prejudicial or harmful error in VCAA notice.  

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

In a June 2007 response to the AOJ's inquiry, the Social Security Administration (SSA) reported that SSA disability benefits were denied to the Veteran and there was no medical information on file regarding him.  A review of his Virtual VA electronic file does not reveal any additional evidence relevant to the claim on appeal.

AVA medical opinion was obtained in October 2003, in connection with the claim on appeal, the report of which is of record.  The Board found the opinion to be inadequate.

The purpose of the Board's May 2007, September 2009, and November 2011 remands were for efforts to obtain records of the Veteran's reported treatment at the VA medical center (VAMC) in Durham, North Carolina.  In May 2010, the Durham VAMC reported that it did not have records regarding the Veteran.  In June 2010, it suggested that the Veteran's records might have been retired to the VA Records Center and Vault in Neosho, Missouri (Neosho).  

In November 2011, the Board instructed the AOJ to contact Neosho, which responded that it did not store military or service-connected medical records.  It referred the AOJ to the National Personnel Records Center (NPRC).  The AOJ contacted the NPRC, which responded that a medical records request must be initiated through a Personal Information Exchange System (PIES) request and it could not respond.

The AOJ then clarified with Neosho that it sought VA treatment records and not records of in-service treatment.  In June 2012, Neosho responded that, while it stored VAMC records, its authority to release such records was limited to the facility transferring the records that, in this case, was the Durham VAMC.  It recommended contacting an information officer or record transfer clerk at the VAMC Durham and requesting that representative to send a completed records request form directly to Neosho.

The purpose of the Board's August 2012 remand was to request that the Durham VAMC request retired records of the Veteran's treatment from Neosho, particularly between 1964 or 1966 and 1967, and in 1977 or 1978.  A Report of Contact, dated March 25, 2013, indicates that AMC personnel contacted the VAMC Durham, which reported that the Veteran was not seen at the VAMC Durham and that Neosho records were housed in books, in no specific order.  It was also noted that the AMC was attempting to get records from Neosho, although the Veteran was not seen at the Durham VAMC and Durham had to request the records.  

According to a March 25, 2013 response from a Durham VAMC supervisor, the "ROI section" was unable to locate a medical record on the Veteran after looking in the Veterans Health Information Systems and Technology Architecture (VISTA), the Computerized Patient Records System (CPRS), on a 3x5 card, in any of the old hand-written books produced before computers, and on any of the retired lists maintained by the medical center.  In an April 2013 memorandum, the AMC concluded that the Veteran's retired records from Neosho for treatment in 1964, 1966, 1977 and 1978, from the Durham VAMC were unavailable.  Given Durham's reports that it had not treated the Veteran, it does not appear that further efforts to obtain records would be reasonably likely to assist the Veteran in substantiating his claim. 
.
In June 2013, the Board requested a VHA medical opinion.  The appellant and her representative were provided with a copy of the August 2013 opinion, and November 2013 clarifying opinion, and the opportunity to respond; her representative submitted a written response in December 2013. 

The August 2013 VHA report, with the November 2013 clarification, is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, including the Veteran's reports; and provided clinical findings and diagnoses, and offered an etiology opinion with a rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2013).  The VHA opinion cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.

VA's duties to notify and assist the appellant in substantiating her claim have, accordingly, been met.

Contentions

The appellant contends that the Veteran's death from lung cancer was caused by his service-connected residuals of rheumatic fever.  The appellant asserts that he was constantly bothered by joint pain and fever, which he treated with aspirin.  She maintains that his rheumatic fever precluded surgical and chemotherapy treatment for the lung cancer from which he died.  The appellant also contends that, if rheumatic fever was not the principal cause of death, it at least contributed substantially or materially, to his death.



Facts

The Veteran died in July 2002 at the age of 78.  An August 1, 2002 death certificate indicates that the immediate and only cause of death was complications of lung cancer.  A September 12, 2003 supplemental report of cause of death indicates that another significant condition contributing to the Veteran's death but not resulting in the underlying cause was rheumatic fever.  An autopsy was not performed.

Service treatment records do not refer to a lung or cardiac disorder.  The records show that the Veteran was treated for rheumatic fever from June to September 1943.

Clinical records, dated in June 1945, reflect that the Veteran had aching joints with a history of rheumatic fever and was referred for an orthopedic evaluation to rule out rheumatism.  On examination, he had a systolic murmur at the aortic and pulmonary area in the recumbent position.  A chest x-ray performed at the time did not show any abnormality and an electrocardiogram (ECG) showed no ECG evidence of rheumatic fever.  When examined for discharge from service, in December 1945, the Veteran's cardiovascular and respiratory systems were reportedly normal and it was noted that he had rheumatic fever in 1943.

At the time of the Veteran's death, service connection was in effect for residuals of a shell fragment wound to the left leg, evaluated as 20 percent disabling, and residuals of rheumatic fever, assigned a noncompensable disability evaluation.

The post service evidence indicates that VA hospitalized the Veteran from August to September 1977 for syncopal episodes.  Records reveal that he had a 50 to 100 pack year history of smoking.  He reported no previous significant neurologic or cardiovascular history, with the exception, years ago, of being told he had rheumatic fever.

In February 1978, the Veteran apparently had an acute myocardial infarction, according to a February 24, 1978 letter from Dr. J.M., a VA physician, and VA medical records, dated from February to March 1978.

An unappealed May 1978 rating decision denied the Veteran's claim for service connection for a heart condition as due to service-connected rheumatic fever.

November 1994 private treatment records show that the Veteran had chronic obstructive pulmonary disease (COPD).

In September 1997, the Veteran underwent cardiac evaluation by Dr. T.B., for complaint of infrequent angina-type chest discomfort and leg swelling for the past year.  The assessment included symtoms of congestive heart failure that had worsened over the last year and improved after the Veteran took diuretics.  An echocardiogram was recommended as the Veteran gave a history of rheumatic fever in service.

A November 1997 private echocardiogram showed findings suggestive of coronary artery disease.

Results of an echocardiogram performed on June 10, 1999 indicated mild mitral regurgitation and tricuspid regurgitation.

According to a March 30, 2001 record from R.G.P., M.D., results of the Veteran's needle biopsy were positive for non-small-cell carcinoma, favoring squamous cell carcinoma.  Further tests were ordered to assess the Veteran's mediastinum and other possible metastatic disease.  If the tests were negative, then he would be considered a reasonable candidate for pulmonary resection. 

A private myocardial perfusion study performed on April 12, 2001 indicates that the Veteran's ejection fraction was calculated at 74 percent and the study was suspicious for ischemia in the interventricular septum.  The Veteran died in July 2002.

In a November 25, 2002 letter to the appellant, Dr. R.G.P. described the Veteran's treatment for a lung mass.  Dr. R.G.P. was concerned that he would have difficulty with surgical resection due to his underlying lung function.  The physician's notes showed a history of myocardial infarction but there was no mention of a remote history of rheumatic fever or rheumatic heart disease.  According to Dr. R.G.P., the Veteran did not have surgery because he had evidence of mediastinal involvement of the tumor with evidence of spread to the lymph nodes in the middle part of the chest, so whether he had heart disease was not an issue.

Further, Dr. R.G.P. suspected that the Veteran's overall medical problems and possibly his overall cardiac status were instrumental in choosing not to give him cytotoxic chemotherapy and to treat him with Thalidomide only in combination with his radiation therapy.  The Veteran developed complications related to his tumor and treatment and developed pleural effusions, etc.  Dr. R.G.P. was unable to state categorically that the Veteran's heart condition contributed to these other complications that made him a non-operative candidate, but "certainly would agree that it was a contributing factor."

In a March 31, 2003 statement, Dr. C.A.E., noted that she reviewed the Veteran's medical records that showed a heart murmur mentioned in VA hospital records in 1976, and that he was presumed to have a myocardial infarction in 1976 or 1977 when he was quite young.  Since that time, the Veteran's health was "not the best," and he was considered to have angina of one sort or another.  Given the history, Dr. C.A.E. could "not but think that it is not unreasonable to suspect that [the Veteran] may well have had rheumatic fever, and that his long stays in sick bay during his service days were forced long rests to recover from that illness required in those days."

According to the October 2003 report, a VA physician reviewed the Veteran's medical records and concluded that there was no evidence to suggest that rheumatic fever contributed substantially or materially to the Veteran's death or aided or lent any attendance to the production of death or accelerated his death in any way.

In the August 2013 VHA opinion, an expert specializing in pulmonary and critical care, opined that there was not a 50 percent probability or greater that the Veteran's inability to tolerate surgical and chemotherapy treatment for lung cancer was caused by heart disease associated with rheumatic fever.  

The physician explained that, based on the results of the echocardiogram (performed in June 1999) and myocardial perfusion study (performed in April 2001) in the chart, the Veteran would have been able to undergo surgery and chemotherapy.  The VHA expert noted that rheumatic fever affected the mitral valve 75 to 80 percent of the time and the aortic valve approximately 30 percent of the time.  The Veteran's echocardiogram showed only mild mitral regurgitation and a sclerotic but normal functioning aortic valve with normal left ventricular function.  

The VHA expert also opined that there was not a 50 percent probably or greater that the Veteran's rheumatic fever contributed to his death.  The physician commented that, based on his echocardiogram, it appeared that the Veteran had normal valvular and contractile function.

The VHA physician further opined that there were not debilitating effects and general impairment of health from the service-connected rheumatic fever or residuals of a shell fragment wound to the left leg, to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  The medical specialist explained that the Veteran's lung cancer was due to his 50 to 100 pack year history of smoking.

In August 2013, the Board requested that the VHA medical expert provide reasons for the conclusion that the Veteran's lung cancer was caused by smoking.  Assuming that the Veteran's lung cancer was caused by smoking, the Board requested clarification as to whether the Veteran's service-connected disabilities hastened his death or otherwise contributed materially to the cause of death.

In his November 2013 response, the VHA medical expert explained that the Veteran had a history of COPD and 50 to 100 pack-years of smoking.  The physician noted that 80 to 90 percent of lung cancers were associated with smoking tobacco.  COPD, by itself, was an independent risk factor for lung cancer.  Based on the Veteran's cardiac workup, including echocardiogram and myocardial perfusion imaging, his valvular dysfunction secondary to rheumatic fever was not severe enough to contribute to or hasten his death from lung cancer, nor was the shell fragment wound to the left leg.

Legal Criteria 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of cardiac and cancer pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

Analysis

As noted above, service treatment records show treatment for rheumatic fever but do not reflect any treatment for respiratory abnormalities, or lung cancer.  Two of the elements of service connection are satisfied in that there is an in-service disease and a current disability, in the form of the fatal lung cancer.

There are several medical opinions bearing on the question of whether there is a link between the fatal lung cancer and an in-service disease or injury.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The 2013 opinions from the VHA examiner is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the appellant's contentions were considered.  While the November 2002 and March 2003 statements from Drs. R.G.P. and C.A.E., respectively, are somewhat flawed.  

Dr. R.G.P. offered contradictory statements, in that he clearly indicated that the Veteran did not have surgery because he had evidence of mediastinal involvement of the tumor with evidence of spread to the lymph nodes in the middle part of the chest, so whether he had heart disease was not an issue.  Although, the physician then stated that it was "possibly" thought that the Veteran's cardiac status was instrumental in choosing not to give him cytotoxic chemotherapy and that the Veteran's heart condition "was a contributing factor" to making him a non-operative candidate.  Dr. C.A.E. assumed facts not in evidence.  Thus, these opinions are of limited probative value.

Neither Dr. R.G.P. nor Dr. C.A.E. provided opinions that were equivocal and speculative.  Dr. R.G.P. simply said that "possibly" the Veteran's cardiac status was instrumental in the decision to not give him cytotoxic chemotherapy.  Dr. C.A.E. said it was not unreasonable to "suspect" that the Veteran may well have had rheumatic fever and his long says in sick bay in service were long rests to recover from that illness, that at most indicates the relationship is a possibility.  See e.g., 38 C.F.R. § 3.102 (service connection may not be predicated on a resort to speculation or remote possibility. 

The 2013 VHA examiner recognized that the Veteran had rheumatic fever in service, but provided a well-reasoned opinion that there was not a 50 percent probability or greater that the Veteran's inability to tolerate surgical and chemotherapy treatment for lung cancer was caused by heart disease associated with rheumatic fever.  This is consistent with the results of the June 1999 echocardiogram that showed only mild mitral regurgitation and the April 2001 myocardial perfusion imaging that showed a sclerotic but normal functioning aortic value with normal left ventricular function.

The VHA examiner also found that there was not a 50 percent or greater probability that the Veteran's rheumatic fever contributed to his death.  Again, based on the Veteran's echocardiogram, it appeared that he had normal valvular and contractile function.

According to the VHA examiner there were no debilitating effects and general impairment of health from the Veteran's service-connected rheumatic fever or residuals of a shell fragment wound to the left leg, to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death.  The examiner explained that the Veteran's lung cancer was due to his 50 to 100 pack year history of smoking.  

The VHA examiner also noted that the Veteran had COPD and that 80 to 90 percent of lung cancers were associated with smoking tobacco.  COPD by itself was an independent risk factor for lung cancer.  This medical expert concluded that, based on the Veteran's cardiac workup including echocardiogram and myocardial perfusion imaging, his valvular dysfunction secondary to rheumatic fever was not severe enough to contribute to or hasten his death from lung cancer, nor was the shell fragment wound to the left leg.

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician not only provided data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493. 

The appellant does not claim, and the record does not show, that lung cancer had its onset in service or is otherwise directly related to active duty.  The only matter truly in dispute is whether the Veteran's service-connected rheumatic fever and shell fragment wound of the left leg caused or contributed to his death.  The Board is persuaded that the VHA examiner's opinion settles this dispute and is the most persuasive evidence of record, in that this physician reviewed all the Veteran's medical records, answered the question and provided a rationale for his opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Wray v. Brown, supra.

Thus, the probative and objective medical opinion of record demonstrates that the Veteran did not die of a disorder due to his period of active military service or a service-connected disability.  There were no pertinent cancer or respiratory symptoms reported in service, no cardiac symptoms were reported for nearly 30 years after discharge, and no cancer disorder or symptoms were reported for more nearly 50 years after discharge. 

The appellant has provided competent reports that the Veteran had ongoing joint pain and fever, but she lacks the medical expertise to say that these symptoms were manifestations of the service connected disabilities or that they played a role in causing or hastening his death.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The appellant is competent to describe her observable symptoms, such as joint pain. However, she is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. at 303; Buchanan v. Nicholson, 451 F.3d at 1331. 

While the appellant is competent to state that the Veteran experienced cardiovascular and respiratory problems, and lung cancer, she is not competent to state that he had a chronic lung cancer disorder due to his service-connected rheumatic fever and left leg shell fragment wound disabilities.  The clinical pathology of cancer disorders is not readily recognizable by a lay person.  See Jandreau v. Nicholson.  Even medical professionals rely on laboratory test results, X-rays, and other diagnostic tools to diagnose chronic cancer disorders.

Inasmuch as the most probative evidence is against a finding that a service connected disability caused or contributed to the Veteran's death, the preponderance of the evidence is against the claim.  Reasonable doubt does not arise and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


